Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 8, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The “oscillating/receiving” surfaces should be “transmitting/receiving” surfaces (33)(63) per pg.12 of the specification.   
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55a-c, 56, 67, 65, 62, 53, and 52.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahiro et al. (JP501346B2) in view of Iso (US Patent No. 5,894,670).
Yahiro teaches a shaver cleaning system comprising an electric shaver (1) that has a terminal1 (11) for charging, Figs. 3, 12 via connection to element (61) of the cleaning apparatus, Fig. 2, [0048]. The cleaner comprises a (chamber 22) receiving the head of the shaver. A slide portion is on a rear surface side of pillar (17), Fig. 4, and which locates a downward facing power terminal and during connection to the shaver there is synchronization between the shaver and cleaner. Under chamber (22) is liquid tank (19), Fig. 2, pump (36) ; water port (32a), Fig. 1, which circulates the cleaning medium, Fig. 1, [0047]. The engagement of the terminals actuates a switch 2 as between inserted-shaver and cleaner. However, Iso teaches a system comprising an electric shaver (1) which is charged in a docking bay (2), Fig. 1, in which there is a means for wireless, two-way communication (col. 2, ll. 5-30) comprising an infra-red ray shaver emitter (4), detector (5), Fig. 2, which communicates with (22, 21) of the charging stand and reduces the need for corrodible contact points (col. 3, ll. 34-58)(col. 4, ll. 40-60). Yahiro further contemplates charging by electrical contacts (col. 6, ll. 59-66); but while still utilizing a wireless control signal, claim 8. As can be seen in Figs. 2-3, the communication means face each other and this ensures efficient signal transmission, (col. 5, ll. 5-30). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yahiro with Iso to minimize corrosion vulnerable points to achieve the expected result. 
Claims 2, 5, 7, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahiro et al. (JP501346B2) in view of Iso (US Patent No. 5,894,670) in view of Saito et al. (US 7984722).
Yahiro in view of Iso does not teach that the IR detector and transmitter comprises  an infrared diode and phototransistor but these are conventional means used in appliances, etc. and it has been held that an obvious choice in design is not patentable (In re Kuhle 188 USPQ 7); KSR.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yahiro with Iso to use conventional parts for wireless signal transfer. Yahiro as modified by Iso does not teach the location in the pillar, but it is well known to locate communication means . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahiro et al. (JP501346B2) in view of Iso (US Patent No. 5,894,670) in view of Saito et al. (US 7984722), as above, in view of Taniguchi (JP2013-230217A).
Yahiro as modified by Iso fails to teach the embossed grooves feeding a drain; however, Taniguchi (JP2013-230217A) teaches a drain (56), grooves (59), Figs. 1, 9-10, [30-31] which serve to separated debris and channel flow and would have been an obvious modification of the combination at the time of filing to achieve the expected result. Note: no positively required structural limitation is made apparent by the claim limitation of being processed by embossment. 
Allowable Subject Matter
Claims 6, 8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the enclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Understood as contacts for wired electrical connection.
        2 Meaning transfer of information—such as a command signal or data signal.